DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first input gas stream" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “c. providing a reforming feed stream containing hydrocarbons” (see line 8), and the claim also recites “in particular a naphtha or liquefied gas (LPG) stream” (see lines 8-9) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Based upon the applicant’s specification which cited “naphtha or liquefied petroleum gas (LPG” as examples of a further hydrocarbon-containing stream (see page 11, lines 10-18).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lokhandwala et al. (US 6,589,303 B1).
Regarding claim 1, Lokhandwala et al. discloses a process for producing pure hydrogen from an input gas containing hydrogen and hydrocarbons, the process comprising the following steps of: a. providing an input gas stream containing hydrogen and hydrocarbons (a gas stream containing at least a C1-C4 hydrocarbon, a C5-C8 hydrocarbon and hydrogen); b. supplying the input gas stream containing hydrogen and hydrocarbons to a first hydrogen enrichment stage (membrane separation step or unit, 104) and separating the first input gas stream in the first hydrogen enrichment stage into a hydrogen-enriched substream (103) and a hydrogen-depleted substream (102); c. providing a reforming feed stream containing hydrocarbons, in particular a naphtha or liquefied petroleum gas (LPG) stream, which is supplied to a steam reforming stage (a steam/hydrocarbon reforming step, 107), wherein the steam reforming stage comprises a multiplicity of catalyst-filled reformer tubes which are heated using burners; d. at least partially converting the reforming feed stream in the steam reforming stage (107) under steam reforming conditions to afford a reforming product stream containing hydrogen, carbon oxides and unconverted hydrocarbons; e. discharging the reforming product stream from the steam reforming stage (107), performing further treatment steps with the reforming product stream (plant design and process operating conditions thus differ in their details, but the steam reforming process always includes a basic steam/hydrocarbon reforming reaction step, carried out at high temperature and elevated pressure, and one or more subsequent treatments of the raw synthesis gas to remove carbon dioxide or make other adjustments to the gas composition, see column 9, lines 37-43), and supplying the treated reforming product stream to a second hydrogen enrichment stage (pressure swing adsorption step, 110) operating according to the principle of pressure swing adsorption; f. discharging a pure hydrogen product stream from the second hydrogen enrichment stage (110); g. supplying at least a portion of the hydrogen-enriched substream (103) to the second hydrogen enrichment stage (110) or introduced into the pure hydrogen product stream; and h. supplying at least a portion of the hydrogen-depleted substream (102) to the steam reforming stage (107) as the reforming feed stream or introduced into the reforming feed stream and/or supplied to the burners as a fuel gas stream (see Abstract; figure 1; column 6, lines 10-35; and column 9, line 58 through column 14, line 43).
Regarding claims 2-6, Lokhandwala et al. discloses a process wherein the hydrogen-enriched substream (103) is directly supplied to the second hydrogen enrichment stage (110) or directly introduced into the pure hydrogen product stream (see Abstract; figure 1; column 6, lines 10-35; and column 9, line 58 through column 14, line 43); wherein the hydrogen-depleted substream (102) is mixed with the reforming feed stream or exclusively forms said stream (see Abstract; figure 1; column 6, lines 10-35; and column 9, line 58 through column 14, line 43); wherein the first hydrogen enrichment stage (104) contains a hydrogen-selective membrane, wherein the hydrogen-enriched substream (103) is obtained as the permeate stream and the hydrogen-depleted substream (102) is obtained as the retentate stream (see Abstract; figure 1; column 6, lines 10-35; and column 9, line 58 through column 14, line 43); wherein the pressure of the input gas stream containing hydrogen and hydrocarbons is at least 50 barg before introduction into the first hydrogen enrichment stage (104) (see Abstract; figure 1; column 6, lines 10-35; and column 9, line 58 through column 14, line 43); and wherein the hydrogen content of the input gas stream containing hydrogen and hydrocarbons is between 40 and 70 mol% (see table 4) (see Abstract; figure 1; column 6, lines 10-35; and column 9, line 58 through column 14, line 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lokhandwala et al. (US 6,589,303 B1).
Regarding claim 8, Lokhandwala et al. fails to disclose a process wherein the hydrogen content of the input gas stream containing hydrogen and hydrocarbons is more than 60 mol%.
	It would have been an obvious matter of design choice to have the hydrogen content of the input gas stream containing hydrogen and hydrocarbons is more than 60 mol%, since applicant has not disclosed that having the hydrogen content of the input gas stream containing hydrogen and hydrocarbons is more than 60 mol% solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the hydrogen content of the input gas stream containing hydrogen and hydrocarbons is more than 60 mol%.

Allowable Subject Matter
Claims 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 9-10, Lokhandwala et al. fails to disclose or suggest a process wherein the first hydrogen enrichment stage operates according to the principle of pressure swing adsorption (PSA); wherein the steam reforming stage comprises a plurality of partial reforming stages, wherein the first partial reforming stage in the flow direction is configured as a pre-reforming; and wherein the reforming feed stream is supplied to a hydrodesulfurization step (HDS), wherein the reforming feed stream is mixed with a hydrogenating agent and under hydrodesulfurization conditions is at least partially freed of sulfur, wherein at least a portion of the hydrogen-enriched substream is used as the hydrogenating agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774